Opinion by
Judge Lindsay :
Mechanics and material-men are allowed by statute a lien upon the buildings erected by them or out of their material, and upon the estate of the debtor in the land upon which the building stands, upon the idea that their labor or property has conduced to1 better its condition or to enhance its value.
The mere promise upon the part of the purchaser that he will use • the material in the construction of a building, does not give tó the material-man a lien upon the land upon which he agrees to erect it. In this case, except to the extent of five or six dollars worth of lumber, put into a hen house, no portion of the lumber sold by appellee *668to Graves was used in improving or bettering the condition of the realty against which the lien is asserted.
I. D. Belden, for appellant. Russell & Averitt, for appellees.
It was, therefore, error to subject said realty to the payment of the whole of appellees’ claim. Judgment reversed so- far as it enforces the asserted lien, and cause remanded for a judgment conformable to this opinion.